DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (U.S. Pat. 6,485,616) in view of Hanisch et al. (U.S. PGPUB. 2015/0107963 Al) and Hartig (U.S. Pat. 7,749,364).
INDEPENDENT CLAIM 1:
Regarding claim 1, Howard et al. teach a holding arrangement for holding a substrate during substrate processing in a vacuum processing chamber, comprising: a flexible device with an elongated shape having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a curved portion, wherein the curved portion is provided between the first portion and the second portion, wherein the first portion has a surface configured to face the substrate, and wherein the first portion and the second portion are moveable with respect to each other; and wherein the holding arrangement is configured to hold a substrate in a substantially vertical orientation during substrate processing in the vacuum processing chamber such that the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate. (Column 10 lines 10-57)

    PNG
    media_image1.png
    433
    460
    media_image1.png
    Greyscale

The difference between Howard et al. and claim 1 is that an adhesive provided on the surface of the first portion is not discussed and the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate is not discussed.
Regarding providing an adhesive on a surface of a first portion (Claim 1), Howard et al. teach a contact 56 for connecting the substrate holder to the belt. (See Howard et al. discussed above) Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 -adhesive layer) It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive connecting means of Hanisch et al. because both are recognized as equivalent means to connect a substrate to a belt and has a high degree of flexibility for holding various shaped objects.
2 and the small flexible strip being smaller than the large area substrate (Claim 1), Howard et al. discussed above teach a flexible strip but does not teach the relative dimensions.  Hartig teach in Fig. 3 utilizing small strips to transport the substrates.  
 
    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

	The substrates are larger than the smaller flexible strips and the substrate is at least 0.67 m2.  (Fig. 3; Column 15 lines 1-7 – substrates of various sizes between 2 meters and 4 meters.  Square substrate 2 meters * 2 meters = 4 m2)
DEPENDENT CLAIM 2:
Regarding claim 2, Howard et al. teach wherein the one or more sections are three or more elements flexibly connected to each other. (Column 10 lines 18; Column 14 lines 64 -
DEPENDENT CLAIM 3:
Regarding claim 3, Howard et al. teach wherein the three or more elements are connected to each other with hinges. (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)
DEPENDENT CLAIM 5:
Regarding claim 5, Howard et al. teach wherein the three or more elements are at least one of straight elements and chain links. . (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)
DEPENDENT CLAIM 6:
Regarding claim 6, Howard et al. teach wherein the curved portion is provided by at least one element of the three or more elements. (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)
DEPENDENT CLAIM 7:
Regarding claim 7, Howard et al. teach wherein the three or more elements are rigid. (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)


DEPENDENT CLAIM 8:
Regarding claim 8, Howard et al. teach wherein the one or more sections are one section provided by a flexible band. (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)
DEPENDENT CLAIM 9:
Regarding claim 9, Howard et al. teach wherein the curved portion is provided by a curved section of the flexible band. (Column 10 lines 18; Column 14 lines 64 - Howard et al. teach a belt. Howard et al. considers Belts and Chains interchangeable as well. One could therefor use a chain as well)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the adhesive is a synthetic setae material.
Regarding claim 10, Hanisch et al. teach wherein the adhesive is a synthetic setae material. (Paragraph 0014, 0015)
The motivation for utilizing the features of Hanisch et al. is that it allows for a high degree of flexibility. (Paragraph 0003)
	The motivation for utilizing the features of Hartig is that it allows for coating large area substrates.  (Column 15 lines 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Howard et al. by utilizing the features of Hanisch et al. and Hartig because it allows for a high degree of flexibility and coating large area substrates.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. in view of Hanisch et al. as applied to claims 1-3, 5-10 above, and further in view of Matsuoka (JP 59-076577).
Regarding claim 4, neither Howard et al. nor Hanisch teach the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the hinges.
Matsuoka teach the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the elements because it would allow the adhesive to be applied onto a substrate (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adhesive and hinge of Abe by providing the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the hinges, as taught by Matsuoka, because it would allow the adhesive to be applied onto a substrate (Abstract).
Claims 11-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charschan et al. (U.S. Pat. 3,294,670) in view of Howard et al. (U.S. Pat. 6,485,616) and Hanisch et al. (U.S. PGPUB. 2015/0107963 Al) and 
INDEPENDENT CLAIM 11:
Regarding claim 11, Charschan et al. teach a carrier for supporting a substrate in a vacuum processing chamber, comprising: a carrier body having a major surface with an aperture formed therein: and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction, each of the two or more holding arrangements. (See Figs. 10, 11; Column 8 lines 18-58)

    PNG
    media_image3.png
    464
    638
    media_image3.png
    Greyscale

The difference between Charschan and claim 11 is that a flexible device with an elongated shape extending in the vertical direction, the flexible device having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a curved portion, wherein the curved portion is provided between the first portion and the second portion, wherein the first portion has a surface configured to face the substrate, and wherein the first portion and the second portion are moveable with respect to each other is not discussed and an adhesive provided on the surface of the first portion is not discussed and the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate is not discussed.



    PNG
    media_image4.png
    466
    570
    media_image4.png
    Greyscale


Regarding the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate (Claim 11), Howard et al. discussed above teach a flexible strip but does not teach the relative dimensions.  Hartig teach in Fig. 3 utilizing small strips to transport the substrates.  
 
    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

2.  (Fig. 3; Column 15 lines 1-7 – substrates of various sizes between 2 meters and 4 meters.  Square substrate 2 meters * 2 meters = 4 m2)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the two or more holding arrangements are mounted on the carrier body to hold the substrate suspended.
Regarding claim 12, Charschan in combination with Howard et al. teach this limitation. More specifically the belt of Howard et al. replacing the conveyance means of Charschan would result in the substrate being suspended.
DEPENDENT CLAIM 14:
Regarding claim 14, Charschan teach the substrate being held vertically. (See Fig. 11) INDEPENDENT CLAIM 13:
Regarding claim 13, Charschan teach a carrier for supporting a substrate in a vacuum processing chamber, comprising a carrier body having a major surface with an aperture formed therein; and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction. (See Figs. 10, 11; Column 8 lines 18-58)

    PNG
    media_image5.png
    453
    650
    media_image5.png
    Greyscale

The difference between Charschan and claim 13 is that the two or more holding arrangements comprising at least one flexible device with an elongated shape extending in the vertical direction is not discussed (Claim 13) and the flexible direction being at least partially covered with an adhesive for removable attaching the flexible device to the substrate is not discussed (Claim 13) and the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate is not discussed (Claim 13).
Regarding the two or more holding arrangements comprising at least one flexible device with an elongated shape extending in the vertical direction (Claim 13), The combination of Charschan et al. with Howard et al. would result in this limitation by replacing the conveyance means of Charschan et al. with the belt conveyance means of Howard et al.

    PNG
    media_image6.png
    411
    524
    media_image6.png
    Greyscale

Regarding the flexible direction being at least partially covered with an adhesive for removable attaching the flexible device to the substrate (Claim 13), Howard et al. teach a contact 56 for connecting the substrate holder to the belt. (See Howard et al. discussed above) Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 -adhesive layer) It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive connecting means of Hanisch et al. because both are recognized as equivalent means to connect a substrate to a belt and has a high degree of flexibility for holding various shaped objects.
Regarding the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate (Claim 11), Howard et al. discussed above teach a 
 
    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

	The substrates are larger than the smaller flexible strips and the substrate is at least 0.67 m2.  (Fig. 3; Column 15 lines 1-7 – substrates of various sizes between 2 meters and 4 meters.  Square substrate 2 meters * 2 meters = 4 m2)
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the adhesive is a synthetic setae material.
Regarding claim 19, Hanisch et al. teach wherein the adhesive is a synthetic setae material. (Paragraph 0014, 0015)
DEPENDENT CLAIM 20:
Regarding claim 20, Hanisch teach wherein the carrier is configured to hold the substrate in a vertical orientation. (See Fig. 11)
INDEPENDENT CLAIM 17:
Regarding claim 17, Charschan et al. teach a method for holding a substrate comprising providing a carrier comprising a carrier body and two or more holding arrangements mounted on the carrier body and spaced apart from each other in a horizontal direction. Attaching the substrate to the carrier. Moving the carrier with the substrate through a vacuum processing chamber. (See Charschan et al. discussed above)
The difference between Charschan et al. and claim 17 is that the two holding arrangements comprising at least one flexible device at least partially covered with an adhesive, the flexible device having an elongated shape is not discussed (Claim 17), attaching the substrate to the carrier by attaching the adhesives to the substrate such that the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of the substrate is not discussed (Claim 17), and detaching the substrate from the carrier by peeling the adhesives off the substrate is not discussed (Claim 17) and the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate is not discussed (Claim 17).
Regarding two holding arrangements comprising at least one flexible device at least partially covered with an adhesive, the flexible device having an elongated shape (Claim 17), The combination of Charschan et al. with Howard et al. would result in this limitation by replacing the conveyance means of Charschan et al. with the belt conveyance means of Howard et al.

    PNG
    media_image7.png
    423
    546
    media_image7.png
    Greyscale

Howard et al. teach a contact 56 for connecting the substrate holder to the belt. (See Howard et al. discussed above) Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 -adhesive layer) It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive connecting means of Hanisch et al. because both are recognized as equivalent means to connect a substrate to a belt and has a high degree of flexibility for holding various shaped objects.
Regarding attaching the substrate to the carrier by attaching the adhesives to the substrate such that the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of the substrate (Claim 17), as discussed above the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of 
Regarding detaching the substrate from the carrier by peeling the adhesives off the substrate (Claim 17), Hanisch et al. teach detaching the substrate from the carrier by peeling the adhesive off the substrate. (Paragraph 0016)
Regarding the holding arrangement being a small flexible strip for holding large area substrates, the large area substrate having an area of at least 0.67 m2 and the small flexible strip being smaller than the large area substrate (Claim 11), Howard et al. discussed above teach a flexible strip but does not teach the relative dimensions.  Hartig teach in Fig. 3 utilizing small strips to transport the substrates.  
 
    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

2.  (Fig. 3; Column 15 lines 1-7 – substrates of various sizes between 2 meters and 4 meters.  Square substrate 2 meters * 2 meters = 4 m2)
The motivation for utilizing the features of Howard et al. is that it allows for increasing throughput. (Column 10 line 3)
The motivation for utilizing the features of Hanisch et al. is that it allows for a high degree of flexibility. (Paragraph 0003)
The motivation for utilizing the features of Hartig et al. is that it allows for coating large area substrates.  (Column 15 lines 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Charschan et al. by utilizing the features of Howard et al. and Hanisch et al. and Hartig et al. because it allows for increasing throughput and for a high degree of flexibility and for coating large area substrates.
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanisch et al. (U.S. PGPUB. 2015/0107963 Al) in view of Howard (U.S. Pat. 6,485,616).
INDEPENDENT CLAIM 15:
Regarding claim 15, Hanisch et al. teaches a method for holding a substrate, comprising: performing a first rolling motion of a flexible device of a holding arrangement around a rotational axis parallel to a substrate surface to bring an adhesive on a first portion of the flexible device in contact with the substrate surface, the flexible device having an elongated shape. (Fig. 1-6, [0016]).
Hanisch et al. does not teach holding the substrate in a substantially vertical orientation by the holding arrangement during processing of the substrate in a vacuum processing 2 and the small flexible strip being smaller than the large area substrate is not discussed.
Howard et al. teaches holding the substrate in a substantially vertical orientation by the holding arrangement during processing of the large area substrate in a vacuum processing chamber. (Fig. 5; Column 10 lines 10-57)
Howard teaches wherein the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate. (Fig. 5)
Howard et al. discussed above teach a flexible strip but does not teach the relative dimensions.  
Hartig teach in Fig. 3 utilizing small strips to transport the substrates.  

    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

	The substrates are larger than the smaller flexible strips and the substrate is at least 0.67 m2.  (Fig. 3; Column 15 lines 1-7 – substrates of various sizes between 2 meters and 4 meters.  Square substrate 2 meters * 2 meters = 4 m2)
DEPENDENT CLAIM 16:
Regarding claim 16, Hanisch teaches performing a second rolling motion of the flexible device around the rotational axis to release the contact between the adhesive and the substrate surface (Fig. 1, 4, and 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of holding the substrate of Hanisch et al. by providing holding a substrate in a substantially vertical orientation by the holding arrangement during processing of the substrate in a vacuum processing chamber, as taught by Howard et al., because it would 
Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered.
Applicant has argued that the prior art does not teach the size of the substrates in relation to the flexible substrate holder.  Hartig teaches utilizing a large size substrate in relation to a substrate holder, which is flexible and is small in comparison to the large size substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 7, 2021